Name: Commission Regulation (EEC) No 2798/85 of 4 October 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/ 12 Official Journal of the European Communities 5. 10 . 85 COMMISSION REGULATION (EEC) No 2798/85 of 4 October 1985 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (^, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2707/85 f), as amended by Regulation (EEC) No 2749/85 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for November, December 1985, January, February and March 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for October, November, December 1985, January, February and March 1986 for colza and rape seed has been obtain ­ able only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2707/85 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2. The amount of the subsidy in the case of advance fixing for October, November, December 1985, January, February and March 1986 for colza and rape seed will , however, be confirmed or replaced as from 5 October 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for November, December 1985, January, February and March 1986 for colza and rape seed. Article 2 This Regulation shall enter into force on 5 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 132, 21 . 5 . 1983, p. 33. H OJ No L 137, 27 . 5. 1985, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . ( «) OJ No L 143, 30 . 5 . 1984, p. 4 . O OJ No L 256, 27. 9 . 1985, p. 27. (8) OJ No L 259 , 1 . 10 . 1985, p. 52 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 5. 10. 85 Official Journal of the European Communities No L 263/ 13 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 24,556 (') 25,076 (') 25,596 (') 25,273 (') 25,282 (') 25,483 (') 2. Final aids l Seeds harvested and processed in : \l\II  Federal Republic of Germany (DM) 60,12 (') 61,36 (') 62,63 (') 62,06 (') 62,12 (') 63,10 (')  Netherlands (Fl) 67,75 (') 69,14 (') 70,54 (') 69,90 (') 69,96 (') 71,01 (')  BLEU (Bfrs/Lfrs) 1 139,69 (') 1 163,82 (') 1 187,96 ( ») 1 172,04 (') 1 172,43 (') 1 174,55 (')  France (FF) 169,51 (') 173,15 (') 176,44 (') 173,40 (') 173,39 (') 174,76 (')  Denmark (Dkr) 206,64 (') 211,01 (') 215,39 (') 212,67 (') 212,75 (') 213,93 (')  Ireland ( £ Irl) 18,420 (') 18,810 (') 19,196 (') 18,911 (') 18,917 (&gt;) 18,959 (')  United Kingdom ( £) 15,385 0 1 5,706 (&gt;) 16,028 (') 1 5,835 (&gt;) 15,845 ( ») 15,806 (')  Italy (Lit) 34 644 (') 35 412 (') 36 003 (') 35 275 (') 35 241 (') 35 292 ( ¢)  Greece (Dr) 2 260,62 (') 2 313,84 (') 2 367,06 (') 2 324,70 (') 2 319,98 ( ») 2 337,03 (') (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month * 1 . Gross aids (ECU) 31,059 31,674 32,295 32,598 33,177 2. Final aids \ \ Seeds harvested and processed in : \II  Federal Republic of Germany (DM) 75,91 77,37 78,88 79,79 81,18  Netherlands (Fl) 85,53 87,18 88,85 89,87 91,43  BLEU (Bfrs/Lfrs) 1 441,50 1 470,05 1 498,87 1 511,87 1 538,74  France (FF) 214,62 218,92 222,86 224,17 228,21  Denmark (Dkr) 261,36 266,54 271,76 274,31 279,18  Ireland ( £ Irl) 23,298 23,759 24,221 24,399 24,833  United Kingdom ( £) 19,442 19,822 20,206 20,396 20,755  Italy (Lit) 43 975 44 883 45 593 45 811 46 666  Greece (Dr) 2 881,91 2 944,85 3 008,47 3 036,04 3 094,90 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,216370 2,209270 2,202470 2,195310 2,195310 2,176380 Fl 2,497840 2,492530 2,487430 2,481920 2,481920 2,465680 Bfrs/Lfrs 44,927400 44,952000 44,982600 45,019500 45,019500 45,156500 FF 6,766270 6,777940 6,792380 6,809520 6,809520 6,861670 Dkr 8,063690 8,065230 8,066620 8,067740 8,067740 8,070500 £ Irl 0,715191 0,716251 0,717183 0,718070 0,718070 0,720937 £ 0,584105 0,585844 0,587280 0,588574 0,588574 0,591589 Lit 1 497,07 1 503,65 1 509,45 1 515,77 1 515,77 1 532,00 Dr 108,10330 108,11530 108,13610 108,16110 108,16110 108,27250